Case 1:20-cv-01165-DAD-SKO Document 5 Filed 09/23/20 Page 1 of 10

                                                          FILED
                                                         Sep 23, 2020
                                                      CLERK, U.S. DISTRICT COURT
                                                    EASTERN DISTRICT OF CALIFORNIA
Case 1:20-cv-01165-DAD-SKO Document 5 Filed 09/23/20 Page 2 of 10
Case 1:20-cv-01165-DAD-SKO Document 5 Filed 09/23/20 Page 3 of 10
Case 1:20-cv-01165-DAD-SKO Document 5 Filed 09/23/20 Page 4 of 10
Case 1:20-cv-01165-DAD-SKO Document 5 Filed 09/23/20 Page 5 of 10
Case 1:20-cv-01165-DAD-SKO Document 5 Filed 09/23/20 Page 6 of 10
Case 1:20-cv-01165-DAD-SKO Document 5 Filed 09/23/20 Page 7 of 10
Case 1:20-cv-01165-DAD-SKO Document 5 Filed 09/23/20 Page 8 of 10
Case 1:20-cv-01165-DAD-SKO Document 5 Filed 09/23/20 Page 9 of 10
Case 1:20-cv-01165-DAD-SKO Document 5 Filed 09/23/20 Page 10 of 10
